DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is missing and is not canceled. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 14-17, 20-22, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livanos et al. (hereinafter Livanos)(US 2018/0098276) in view of Wietfeldt et al. (hereinafter Wietfeldt)(US 2013/0329639).
Regarding claim 1, Livanos teaches a method performed by a reporting wireless communication device of facilitating selection of network access for one or more wireless communication devices comprising: acquiring information regarding topology of networks with which the reporting wireless communication device is equipped is capable of performing access, as well as a current location of 
 establishing a connection with a network connectivity selection node being capable of determining which network access is available for the one or more wireless communication devices for which selection is to be facilitated(configure access network selection, item 514 in Fig. 5); and 
reporting the acquired network topology information of each of said any modems, as well as said current location, to the network connectivity selection node, wherein the network connectivity selection node is capable of advising the wireless communication devices which network access to select when in the reported location based on the reported network topology information(send the selective location policy, item 516 in Fig. 5). 
Livanos did not teach specifically via which one or more modems. However, Wietfeldt teaches in an analogous art via which one or more modems(P[0079], multiple modems; item 708 in Fig. 7, connectivity engine; P[0087], any apparatus configured to perform the functions; Dynamic network operator selection system). Therefore, it would be obvious to one of rodinary skill in the art before the 
Regarding claim 2, Livanos teaches the method, wherein the reporting wireless communication device is the wireless communication device for which network access selection is to be facilitated, further comprising: receiving, in reply to the reporting, a recommendation on which network access to perform at the reported location(P[0065], location policy having priority). 
Regarding claim 3, Livanos teaches the method, further comprising: performing the network access in accordance with the received recommendation(P[0068], critera met; network selection selection). 
Regarding claim 4, Livanos teaches the method, further comprising: receiving a trigger for acquiring the information regarding topology of networks via which one or more modems with which the reporting wireless communication device is equipped is capable of performing access, as well as a current location of the reporting wireless communication device(P[0105], triggered). 
Claims 8-10 are rejected for the same reason as set forth in claims 1-2, 4 respectively.
Claims 14-17 are rejected for the same reason as set forth in claims 1-4 respectively.
Claims 20-22, 25 are rejected for the same reason as set forth in claims 1-2, 4, 1 respectively.
Claim 27 is rejected for the same reason as set forth in claim 8.
Claims 6-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livanos et al. (hereinafter Livanos)(US 2018/0098276) in view of Wietfeldt et al. (hereinafter Wietfeldt)(US 2013/0329639) and Olsson et al. (hereinafter Olsson)(US 7940726).
Regarding claim 6, Livanos in view of Wietfeldt teaches all the particuars of the claim except the method, the acquiring of network topology information comprising: acquiring broadcasted network topology information. However, Olsson teaches in an analogous art acquiring of network topology information comprising: acquiring broadcasted network topology information(broadcast cell ID information, col. 7, lines 60-67). Therefore, it would be obvious to one of rodinary skill in the art before the effective filing date of the invention to have the acquiring of network topology information comprising: acquiring broadcasted network topology information in order to have quick scan. 
claim 7, Livanos in view of Wietfeldt teaches all the particuars of the claim except the method, the acquiring of network topology information comprising: acquiring unicasted network topology information. However, Olsson teaches in an analogous art acquiring of network topology information comprising: acquiring unicasted network topology information(broadcast cell ID information, col. 7, lines 60-67). Therefore, it would be obvious to one of rodinary skill in the art before the effective filing date of the invention to havethe acquiring of network topology information comprising: acquiring unicasted network topology information in order to have efficient network priority selection. 
Claims 18-19 are rejected for the same reason as set forth in claims 6-7 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Livanos et al. (hereinafter Livanos)(US 2018/0098276).
claim 11, Livanos teaches a method performed by a wireless communication device of performing network access to one or more communication networks, comprising: receiving, from a network connectivity selection node being capable of determining which network access is available for said wireless communication device, a recommendation on which network access to perform in a particular location, the recommendation having been created by the network connectivity selection node based on earlier network topology information of at least one reporting wireless communication device in said particular location(Fig. 5, items 512, 514 and 516; P[0079-0081]; P[0066], network selection policy based on signal strength inofrmation etc). 
Regarding claim 12, Livanos teaches the method, further comprising: requesting the recommendation from the network connectivity selection node(P[0087], item 618, requesting network selection policies from the server) . 
Regarding claim 13, Livanos teaches the method, the network topology information comprising one or more of supported Radio Access Technologies, RATs, frequency bands, available network features, Quality of Service, QoS, bandwidth capacity, signal quality, neighbouring cell information(P[0037], signal quality, congestion, quality class identiifer etc). 
Claim 29 is rejected for the same reason as set forth in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN Yuwen can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.